Title: To George Washington from Philip Schuyler, 20 November 1798
From: Schuyler, Philip
To: Washington, George



My Dear Sir
Albany [N.Y.] November 20th 1798

Amongst the regrets experienced from a series of ill health for some years past, and a partial deprivation of eye sight, it is not the least that Mrs Schuyler & myself were deprived of the pleasure of fulfilling the intention we had formed of paying our respects to you and your Amiable Lady at Mount Vernon, that peaceful retreat from which the nefarious conduct of the Government of France has drawn you, and again obliged you to embark on the busy scene of public life, a second time to save your country.
My Grandson Philip Church will have the honor to deliver this, he has determined on the pursuits of a military life in the Service of his native country, If adhereing to the principles inculcated by his parents, by his uncle Hamilton and myself, he shall render himself worthy of your countenance and Attention, permit me respectfully to solicit it for him.
Mrs Schuyler Joins me in all those affectionate wishes for the health & felicity of you and Your Lady, which flow from the purest sources of the Human Heart. I am My Dear Sir Most unfeignedly and respectfully Your Obedient Servant

Ph: Schuyler

